Title: [Diary entry: 13 November 1786]
From: Washington, George
To: 

Monday 13th. Mercury at 39 in the morning—47 at Noon and 46 at Night. Morning clear and cool, the Wind being fresh at No. West. Towards the afternoon the wind veered round (backed) to the Southward and in the evening lulled. Rid to all the Plantations—getting up Hogs for feeding at all. Finished sowing and harrowing in Rye at Dogue run & began to gather Corn in the Neck and at the Ferry for lofting. Agreed to let the Widow Alton have the House used for a School by my Mill if the School should be discontinued and Told James Bloxham, my Farmer, who was about to write to England for his Wife & family, and who proposed the measure that he might write to one Caleb Hall a Neighbour of his in Gloucestershire (who had expressed a desire to come to this Country, and who he said was a compleat Wheel Wright, Waggon builder, and Plow & Hurdle maker) that I wd. give him 25 Guineas a year for his Services (if he paid his own passage to this Country) the first year, and if I found he answered my purposes, & we liked each other, that I might give him 30 guineas the next yr. and held out encouragemt. if he chose to work for himself, that I would provide him with some place to live at—Whilst with me that he should be found in Provisions, Washing & lodging.